Notice of Pre-A/A or A/A Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This Application is a continuation of S.N. 16/447033 filed 6/20/19, now US Patent 10,977,058. Claims 1-20 are pending in the case. Claims 1, 12, and 20 are independent claims. This action is NON-FINAL.

Information Disclosure Statement(s)

The information disclosure statement (IDS) submitted on 06/20/2019 and 6/24/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Double Patenting
3.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,977,058. Although the claims at issue are not identical, they are not patentably distinct from each other because please see the correspondence below:
Regarding claim 1, ‘058 claim 1 shows a method comprising receiving, from a set of client devices and via a network, a data set, each element of the data set comprising: a process instance identifier and a business object type for a process instance comprising a plurality of tasks, a duration of time to perform at least a subset of the plurality of tasks by a user (lines 1-7); and a clickstream identifying fields modified by the user (line 8); based on the received process instance identifiers, durations of time, and clickstreams, selecting a task of the plurality of tasks for automation (lines 9-11 and 17-18) and based on a subset of the data set that comprises data for the selected task, generating a bot to automatically perform the selected task, the generating of the bot comprising determining a default value for a parameter of the bot (lines 24-29).

Regarding claim 2, ‘058 claim 2 shows running the bot, and receiving, by the bot, interactive user input to modify the default value (lines 1-4).

Regarding claim 3, ‘058 claim 3 shows running the bot; and accessing, by the bot, data from a data file to modify the default value (lines 1-4).



Regarding claim 4, ‘058 claim 4 shows wherein the accessing of the data from the data file comprises processing a known field location in the data file using optical character recognition (OCR) (lines 1-4).

Regarding claim 5, ‘058 claim 1 shows accessing, by the bot, data indicating a modified value of the parameter; and validating the modified value of the parameter using parameter validation code for the parameter based on the data set (lines 29-33).

Regarding claim 6, ‘058 claim 5 shows the generating of the bot comprises determining a relationship between two fields of a user interface (lines 1-3).

Regarding claim 7, ‘058 claim 6 shows the determining of the relationship between the two fields comprises determining that the two fields have the same value (lines 1-3). 

Regarding claim 8, ‘058 claim 7 shows determining a probability that a first field of a user interface has a value that is a sum of two other fields of the user interface (lines 1-5); and based on the probability and a threshold, configuring the bot to set the value of the first field to the sum of the two other fields (lines 6-8).

Regarding claim 9, ‘058 claim 8 shows the clickstream comprises a number of mouse clicks (lines 1-2).

Regarding claim 10, ‘058 claim 9 shows the selecting of the task for automation is further based on an average number of pastes of information in clickstreams for the selected task (lines 1-4).

Regarding claim 11, ‘058 claim 10 shows providing, to a client device, instructions that, when executed by one or more processors of the client device, cause the client device to perform operations comprising: displaying a user interface for performing the selected task (lines 1-7); and automatically interacting with the user interface by executing the bot (lines 8-9). 


Regarding claim 12, ‘058 claim 11 shows a memory that stores instructions; and one or more processors configured by the instructions to perform operations (lines 1-4) comprising: receiving, from a set of client devices and via a network, a data set, each element of the data set (lines 5-7) comprising: a process instance identifier and a business object type for a process instance comprising a plurality of tasks (lines 8-10); a duration of time to perform at least a subset of the plurality of tasks by a user (lines 11-12); and a clickstream identifying fields modified by the user (line 13); based on the received process instance identifiers, durations of time, and clickstreams, selecting a task of the plurality of tasks for automation (lines 14-16 and 22-23); based on a subset of the data set that comprises data for the selected task, generating a bot to automatically perform the selected task, the generating of the bot comprising determining a default value for a parameter of the bot, and providing, to a client device of the set of client devices and via the network, the bot (lines 30-34).

Regarding claim 13, ‘058 claim 12 shows the system further comprises the client device; and the client device is configured to perform operations comprising: running the bot; and receiving, by the bot, interactive user input to modify the default value (lines 1-7).

Regarding claim 14, ‘058 claim 13 shows the system further comprises the client device; and the client device is configured to perform operations comprising: running the bot, and accessing, by the bot, data from a data file to modify the default value (lines 1-7).

Regarding claim 15, ‘058 claim 14 shows the accessing of the data from the data file comprises processing a known field location in the data file using optical character recognition (OCR) (lines 1-4).

Regarding claim 16, ‘058 claim 11 shows the operations further comprise: accessing, by the bot, data indicating a modified value of the parameter, and validating the modified value of the parameter using parameter validation code for the parameter based on the data set (lines 35-39).

Regarding claim 17, ‘058 claim 15 shows the generating of the bot comprises determining a relationship between two fields of a user interface (lines 1-3).

Regarding claim 18, ‘058 claim 6 shows the determining of the relationship between the two fields comprises determining that the two fields have the same value (lines 1-3).

Regarding claim 19, ‘058 claim 7 shows the operations further comprise: determining a probability that a first field of a user interface has a value that is a sum of two other fields of the user interface (lines 1-5), and based on the probability and a threshold, configuring the bot to set the value of the first field to the sum of the two other fields (lines 6-8).

Regarding claim 20, ‘058 claim 16 shows a non-transitory computer-readable medium that stores instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising receiving, from a set of client devices and via a network, a data set, each element of the data set (lines 1-6) comprising: a process instance identifier and a business object type for a process instance comprising a plurality of tasks (lines 7-8); a duration of time to perform at least a subset of the plurality of tasks by a user (lines 9-10); and a clickstream identifying fields modified by the user (line 11); based on the received process instance identifiers, durations of time, and clickstreams, selecting a task of the plurality of tasks for automation (lines 12-13 and 20-21); based on a subset of the data set that comprises data for the selected task, generating a bot to automatically perform the selected task, the generating of the bot comprising determining a default value for a parameter of the bot; and providing, to a client device of the set of client devices and via the network, the bot (lines 27-31).

Claim Rejections - 35 USC§ 112

4.	The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.-Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 9, 10, and 18 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 7 recites ''the two parameters'' where ''two parameters'' have not previously been recited in the parent claim 1 or in claim 7. Claim 18 recites ''the two parameters'' without previous reference to ''two parameters." Applicant may amend claim 6 to recite ''between two parameters of a user interface'', change claim 7 to depend on claim 6 and change claim 18 to depend on claim 17 to overcome the rejection.
Claims 9 and 10 recite ''the first number of interactions'' where ''first number of interactions'' has not previously been recited in the parent claim 1 or in claim 9 and 10. Applicant may cancel the


    PNG
    media_image1.png
    2796
    1947
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    2769
    1948
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    2772
    1947
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    2655
    1948
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    2662
    1947
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    2774
    1952
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    2657
    1947
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    2772
    1948
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    2660
    1947
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    2653
    1947
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    2772
    1947
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    2764
    1948
    media_image12.png
    Greyscale



    PNG
    media_image13.png
    2652
    1949
    media_image13.png
    Greyscale



    PNG
    media_image14.png
    2774
    1948
    media_image14.png
    Greyscale



    PNG
    media_image15.png
    2769
    1948
    media_image15.png
    Greyscale



    PNG
    media_image16.png
    2772
    1948
    media_image16.png
    Greyscale



    PNG
    media_image17.png
    2769
    1947
    media_image17.png
    Greyscale



    PNG
    media_image18.png
    2657
    1948
    media_image18.png
    Greyscale



    PNG
    media_image19.png
    2772
    1947
    media_image19.png
    Greyscale



    PNG
    media_image20.png
    2767
    1948
    media_image20.png
    Greyscale



    PNG
    media_image21.png
    2645
    1948
    media_image21.png
    Greyscale



    PNG
    media_image22.png
    2767
    1948
    media_image22.png
    Greyscale



    PNG
    media_image23.png
    2767
    1947
    media_image23.png
    Greyscale



    PNG
    media_image24.png
    2431
    1947
    media_image24.png
    Greyscale


9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a) Ganesan (US 11/436526 B1) shows a system and method for bot optimization.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072. The examiner can normally be reached Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-4072. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVEN P SAX/Primary Examiner, Art Unit 2174